DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the reference characters are handwritten in poor quality.  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible.  Refer to 37 CFR 1.84(l) and 1.84(p(1)).  See Figures 1-4.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claims 1-17 are objected to because of the following informalities:  Regarding claim 1, line 18, “main reactant dispensing arrangement (H)” should be changed to main reactant dispensing direction (H).  Regarding claim 2, lines 9-10, “mixing producing region” should be changed to mixture producing region.  Regarding claim 2, lines 15-16, “first flow deflection direction region” should be changed to first flow deflection region.  Regarding claim 7, line 2, “gas flow space” should be changed to exhaust gas flow space.  Regarding claim 7, line 5, “exhaust gas space” should be changed to exhaust gas flow space.  Regarding claim 15, line 20, “main reactant dispensing arrangement (H)” should be changed to main reactant dispensing direction (H).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 8 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear if “substantially” allows for some degree of mutual overlap.  This renders the relative positions of the at least one second inflow opening and the at least one second outflow opening indefinite.
Claim 13 recites the limitation "said mixture dispensing region" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 11-13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2020/0131974 A1; hereinafter Wang).
Regarding claim 1, Wang discloses an exhaust gas/reactant mixing arrangement [100] for an exhaust system of an internal combustion engine for mixing exhaust gas and reactant (R), the exhaust gas/reactant mixing arrangement [100] comprising: 5an exhaust gas guide housing [1] defining a housing longitudinal axis (G) and extending along said longitudinal axis (G); said exhaust gas guide housing [1] having a housing wall (wall of casing [1]); an exhaust gas duct (interior of casing [1]) for passing exhaust gas therethrough; said exhaust gas duct (interior of casing [1]) being formed in said exhaust gas guide 10housing [1] and surrounded by said housing wall (wall of casing [1]); said exhaust gas guide housing [1] having an upstream end wall [3] and a downstream end wall [4] arranged downstream of said upstream end wall [3]; a mixing zone having a mixing chamber (interior of mixer [5]) formed between said 15upstream and downstream end walls [3, 4]; a reactant dispensing arrangement [11] supported on said exhaust gas guide housing [1] and configured to dispense said reactant (R) into said mixing chamber (interior of mixer [5]) substantially along a reactant dispensing line (L) in a main reactant dispensing arrangement (H); 20said upstream end wall [3] having at least one first inflow opening [32] provided therein; said exhaust gas duct (interior of casing [1]) having a first region (see region upstream of first plate [3] in Figure 9) located upstream of said upstream end wall [3] and said first region being open to said mixing chamber (interior of mixer [5]) via said at least one first inflow opening [32]; 25said downstream end wall [4] having at least one first outflow opening [41] provided therein; said exhaust gas duct (interior of casing [1]) having a second region (see region downstream of second plate [4] in Figure 9) located downstream of said downstream end wall [4] and said second region being open to said mixing chamber (interior of mixer [5]) via said at least one first outflow 30opening [41]; a mixture flow path [52, 53, 50] formed in said mixing chamber (interior of mixer [5]) to lead from said at least one first inflow opening [32] to said at least one outflow opening [41]; 15said mixture flow path [52, 53, 50] being configured to have first and second flow deflection regions [S2, S3] following one another in a mixture flow direction (S); and, said first and second flow directions [S2, S3] being arranged to deflect in 5mutually opposite directions (counterclockwise, clockwise) (paragraphs 0033-0039, 0041-0043, and Figures 1-9).  
Regarding claim 2, Wang discloses the exhaust gas/reactant mixing arrangement of claim 1, wherein said mixture flow path [52, 53, 50] is configured to comprise therealong successively in said mixture flow direction (S): 10a mixture producing region (see top of third space [53] adjacent to mounting plate [11]) located so as to cause said at least one first inflow opening [32] to open to said mixture producing region (see top of third space [53] adjacent to mounting plate [11]) to facilitate producing a mixture of exhaust gas and reactant (R) therein; said reactant dispensing arrangement [11] being mounted to dispense reactant (R) into said mixture producing region (see top of third space [53] adjacent to mounting plate [11]); 15said first flow deflection region [S2] following said mixing producing region (see top of third space [53] adjacent to mounting plate [11]) in said mixture flow direction (S) and deflecting the mixture of exhaust gas and reactant (R) flowing from said mixture producing region (see top of third space [53] adjacent to mounting plate [11]) in a first flow deflection direction (counterclockwise) in said first flow direction; said second flow deflection region [S3] following said first flow 20deflection region [S2] in said mixture flow direction (S) wherein said mixture of exhaust gas and reactant (R) flows from said first flow deflection direction region [S2] to said second flow deflection region [S3] in a second flow direction (clockwise) opposite said first flow direction (counterclockwise); and a mixture dispensing region (see area between casing [1] and first curved wall [54]) following said second flow deflection 25region [S3] in said mixture flow direction (S) and leading to said at least one first outflow opening [41] (paragraphs 0035-0039, 0041-0042, and Figures 1-4 and 6-8).
Regarding claim 3, Wang discloses the exhaust gas/reactant mixing arrangement of claim 2, further comprising: 30a first partition wall [54] extending between said upstream end wall [3] and said downstream end wall [4]; a second partition wall [56] extending between said upstream end wall [3] and said downstream end wall [4]; 16said first and second partition walls [54, 56] conjointly delimiting said mixture producing region (see top of third space [53] adjacent to mounting plate [11]) and being arranged so as to place said at least one first inflow opening [32] therebetween; and, said first partition wall [54] shielding said at least one first outflow 5opening [41] from direct inflow from said at least one first inflow opening [32] (paragraphs 0035-0038, 0042, and Figures 5-7).
Regarding claim 4, Wang discloses the exhaust gas/reactant mixing arrangement of claim 3, wherein at least one of the following applies: a) said first partition wall [54] starts from said housing wall (wall of casing [1]) and 10extends between said at least one first inflow opening [32] and said at least one first outflow opening [41]; and, b) said first partition wall defines a first flow deflection wall of said first flow deflection region (paragraphs 0035-336, 0038, and Figures 5-7).
Regarding claim 5, Wang discloses the exhaust gas/reactant mixing arrangement of claim 3, further comprising a third partition wall [59] extending between said upstream end wall [3] and said downstream end wall [4]; and, at least one of the following applies: a) said third partition wall [59] provides a flow deflection wall of said 20second flow deflection region [S3]; and, b) said third partition wall and said first partition wall conjointly delimit said mixture dispensing region (paragraphs 0039, 0041, and Figures 6-7).
Regarding claim 6, Wang discloses the exhaust gas/reactant mixing arrangement of claim 5, wherein said 25third partition wall [59] extends along a circumferential region (see [594, 595]) of said housing wall (wall of casing [1]) at a radial distance (see [591, 592, 593]) from said housing wall (wall of casing [1]); and, said third partition wall [59] and said housing wall (wall of casing [1]) conjointly delimit an exhaust gas flow space [35] (paragraphs 0039-0040 and Figures 1 and 7-8).
Regarding claim 11, Wang discloses the exhaust gas/reactant mixing arrangement of claim 2, wherein said mixture flow path [52, 53, 50] has a substantially S-shaped configuration (specifically see flow through [S2, S3]) (paragraphs 0038, 0042-0042, and Figure 7).
Regarding claim 12, Wang discloses the exhaust gas/reactant mixing arrangement of claim 1, wherein a plurality of said first outflow openings [41, 42] are provided and follow one another in a circumferential direction (paragraph 0036 and Figure 4).
Regarding claim 13, Wang discloses the exhaust gas/reactant mixing arrangement of claim 12, wherein a 30cross-sectional dimension of the first outflow openings [41, 42] decreases in a direction away (upwards) from said mixture dispensing region (see area between casing [1] and first curved wall [54]) (paragraph 0036 and Figures 4 and 7).  
Regarding claim 15, Wang discloses an exhaust system (Figure 9) for an internal combustion engine, the exhaust system comprising: an exhaust gas/reactant mixing arrangement [100] for mixing exhaust gas and reactant (R), the exhaust gas/reactant mixing arrangement [100] including: 5an exhaust gas guide housing [1] defining a housing longitudinal axis (G) and extending along said longitudinal axis (G); said exhaust gas guide housing [1] having a housing wall (wall of casing [1]); an exhaust gas duct (interior of casing [1]) for passing exhaust gas therethrough; said exhaust gas duct (interior of casing [1]) being formed in said exhaust gas guide 10housing [1] and surrounded by said housing wall (wall of casing [1]); said exhaust gas guide housing [1] having an upstream end wall [3] and a downstream end wall [4] arranged downstream of said upstream end wall [3]; a mixing zone having a mixing chamber (interior of mixer [5]) formed between said 15upstream and downstream end walls [3, 4]; a reactant dispensing arrangement [11] supported on said exhaust gas guide housing [1] and configured to dispense said reactant (R) into said mixing chamber (interior of mixer [5]) substantially along a reactant dispensing line (L) in a main reactant dispensing arrangement (H); 20said upstream end wall [3] having at least one first inflow opening [32] provided therein; said exhaust gas duct (interior of casing [1]) having a first region (see region upstream of first plate [3] in Figure 9) located upstream of said upstream end wall [3] and said first region being open to said mixing chamber (interior of mixer [5]) via said at least one first inflow opening [32]; 25said downstream end wall [4] having at least one first outflow opening [41] provided therein; said exhaust gas duct (interior of casing [1]) having a second region (see region downstream of second plate [4] in Figure 9) located downstream of said downstream end wall [4] and said second region being open to said mixing chamber (interior of mixer [5]) via said at least one first outflow 30opening [41]; a mixture flow path [52, 53, 50] formed in said mixing chamber (interior of mixer [5]) to lead from said at least one first inflow opening [32] to said at least one outflow opening [41]; 15said mixture flow path [52, 53, 50] being configured to have first and second flow deflection regions [S2, S3] following one another in a mixture flow direction (S); and, said first and second flow directions [S2, S3] being arranged to deflect in 5mutually opposite directions (counterclockwise, clockwise); and, an SCR catalytic converter arrangement (paragraph 0043: “third after-treatment carrier assembly is a Selective Catalytic Reduction (SCR)”) disposed downstream of said exhaust gas/reactant mixing arrangement [100] (paragraphs 0033-0039, 0041-0043, and Figures 1-9).  
Regarding claim 16, Wang discloses the exhaust system of claim 15, wherein an exhaust gas treatment unit (paragraph 0043: “second after-treatment carrier assembly”) is arranged upstream with respect to said exhaust gas/reactant mixing arrangement [100] (paragraph 0043).
Regarding claim 17, Wang discloses the exhaust system of claim 16, wherein said exhaust gas treatment unit (paragraph 0043: “second after-treatment carrier assembly”) is a particle filter arrangement (paragraph 0043: “second after-treatment carrier assembly is a Diesel Particulate Filter (DPF)”).
Claims 1 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurpejovic et al. (US 2020/0408131 A1; hereinafter Kurpejovic).
Regarding claim 1, Kurpejovic discloses an exhaust gas/reactant mixing arrangement [10] for an exhaust system [93] of an internal combustion engine for mixing exhaust gas and reactant (R), said exhaust gas/reactant mixing arrangement comprising: an exhaust gas guide housing [95] defining a housing longitudinal axis (G) and extending along said longitudinal axis (G); 15said exhaust gas guide housing [95] having a housing wall (wall of exhaust gas pipe [95]); an exhaust gas duct (paragraph 0064: “exhaust gas duct formed in the exhaust gas pipe [95]”) for passing exhaust gas therethrough; said exhaust gas duct (paragraph 0064: “exhaust gas duct formed in the exhaust gas pipe [95]”) being formed in said exhaust gas guide housing [95] and surrounded by said housing wall (wall of exhaust gas pipe [95]); said exhaust gas guide housing [95] having an upstream end wall [12] and 20a downstream end wall [24] arranged downstream of said upstream end wall [12]; a mixing zone having a mixing chamber (interior of mixer [10]) formed between said upstream and downstream end walls [12, 24]; a reactant dispensing arrangement [97] supported on said exhaust 25gas guide housing [95] and configured to dispense said reactant (R) into said mixing chamber (interior of mixer [10]) substantially along a reactant dispensing line (L) in a main reactant dispensing arrangement (H) [R]; said upstream end wall [12] having at least one first inflow opening [54] provided therein; 30said exhaust gas duct (paragraph 0064: “exhaust gas duct formed in the exhaust gas pipe [95]”) having a first region [18] located upstream of said upstream end wall [12] and said first region [18] being open to said mixing chamber (interior of mixer [10]) via said at least one first inflow opening [54]; said downstream end wall [24] having at least one first outflow opening [70] provided therein; 19said exhaust gas duct (paragraph 0064: “exhaust gas duct formed in the exhaust gas pipe [95]”) having a second region (see region downstream of mixer [10] in Figure 10) located downstream of said downstream end wall [24] and said second region being open to said mixing chamber (interior of mixer [10]) via said at least one first outflow opening [70]; 5a mixture flow path formed in said mixing chamber (interior of mixer [10]) to lead from said at least one first inflow opening [54] to said at least one outflow opening [70]; said mixture flow path being configured to have first (see downward flow deflection from exhaust gas main passage opening [54] into reactant injection duct [32]) and second flow deflection regions (see upward flow deflection from reactant injection duct [32] out secondary discharge opening [70]) following one another in a mixture flow direction 10(S); and, said first and second flow directions (downward, upward) being arranged to deflect in mutually opposite directions (paragraphs 0044-0055, 0064, 0067-0068, and Figures 1-5 and 10).  
Regarding claim 14, Kurpejovic discloses the exhaust gas/reactant mixing arrangement of claim 1, wherein said reactant dispensing arrangement [10] is arranged with respect to said at 18least one first inflow opening [54] so as to cause at least one of the following: a) that said reactant dispensing line (L) (see [R]) extends across said at least one first inflow opening [54]; and, 5b) that said reactant dispensing line (L) does not intersect said housing longitudinal axis (G) (paragraphs 0051-0052 and Figures 1, 5, and 10).  
Regarding claim 15, Kurpejovic discloses an exhaust system [93] for an internal combustion engine, the exhaust system [93] comprising: 10an exhaust gas/reactant mixing arrangement [10] for mixing exhaust gas and reactant (R), said exhaust gas/reactant mixing arrangement including: an exhaust gas guide housing [95] defining a housing longitudinal axis (G) and extending along said longitudinal axis (G); 15said exhaust gas guide housing [95] having a housing wall (wall of exhaust gas pipe [95]); an exhaust gas duct (paragraph 0064: “exhaust gas duct formed in the exhaust gas pipe [95]”) for passing exhaust gas therethrough; said exhaust gas duct (paragraph 0064: “exhaust gas duct formed in the exhaust gas pipe [95]”) being formed in said exhaust gas guide housing [95] and surrounded by said housing wall (wall of exhaust gas pipe [95]); said exhaust gas guide housing [95] having an upstream end wall [12] and 20a downstream end wall [24] arranged downstream of said upstream end wall [12]; a mixing zone having a mixing chamber (interior of mixer [10]) formed between said upstream and downstream end walls [12, 24]; a reactant dispensing arrangement [97] supported on said exhaust 25gas guide housing [95] and configured to dispense said reactant (R) into said mixing chamber (interior of mixer [10]) substantially along a reactant dispensing line (L) in a main reactant dispensing arrangement (H) [R]; said upstream end wall [12] having at least one first inflow opening [54] provided therein; 30said exhaust gas duct (paragraph 0064: “exhaust gas duct formed in the exhaust gas pipe [95]”) having a first region [18] located upstream of said upstream end wall [12] and said first region [18] being open to said mixing chamber (interior of mixer [10]) via said at least one first inflow opening [54]; said downstream end wall [24] having at least one first outflow opening [70] provided therein; 19said exhaust gas duct (paragraph 0064: “exhaust gas duct formed in the exhaust gas pipe [95]”) having a second region (see region downstream of mixer [10] in Figure 10) located downstream of said downstream end wall [24] and said second region being open to said mixing chamber (interior of mixer [10]) via said at least one first outflow opening [70]; 5a mixture flow path formed in said mixing chamber (interior of mixer [10]) to lead from said at least one first inflow opening [54] to said at least one outflow opening [70]; said mixture flow path being configured to have first (see downward flow deflection from exhaust gas main passage opening [54] into reactant injection duct [32]) and second flow deflection regions (see upward flow deflection from reactant injection duct [32] out secondary discharge opening [70]) following one another in a mixture flow direction 10(S); and, said first and second flow directions (downward, upward) being arranged to deflect in mutually opposite directions; and, an SCR catalytic converter arrangement [99] disposed downstream of said exhaust gas/reactant mixing arrangement [10] (paragraphs 0044-0055, 0064, 0067-0068, and Figures 1-5 and 10).  
Regarding claim 16, Kurpejovic discloses the exhaust system of claim 15, wherein an exhaust gas treatment unit [102] is arranged upstream with respect to said exhaust gas/reactant mixing arrangement [10] (paragraph 0068 and Figure 10).  

Allowable Subject Matter
Claims 7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 7, the combination including said exhaust gas flow space being open to said second region of said exhaust gas duct via said at least one second outlet opening in the invention as claimed is neither disclosed nor rendered obvious by the prior art.  Regarding claim 9, the combination including said exhaust gas flow space being open in a first circumferential region to said mixture producing region and open in a second circumferential region to at least one of said mixture dispensing region and said at least one first outflow opening in the invention as claimed is neither disclosed nor rendered obvious by the prior art.

Additional Subject Matter
Claim 8 is not rejected under art; however, it is rejected under 35 U.S.C. 112(b) and is therefore not allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Zhang et al. (US 2019/0017426 A1) which discloses an exhaust gas/reactant mixing arrangement comprising an S-shaped mixing baffle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746